Today, the General Assembly will adopt the Political Declaration of the High-level Meeting to Review Progress Made in Addressing the Priorities of Small Island Developing States through the Implementation of the SIDS Accelerated Modalities of Action (SAMOA) Pathway (resolution 74/3). Its value is to hasten the attainment of the sustainable development agenda of small island developing States (SIDS) agreed in Samoa five years ago.
Endorsing the Political Declaration is the easy part. Claiming ownership of it takes courage. Delivering on promises and making good on undertakings pledged to fully implement the SAMOA Pathway by 2024 is the seal of true leaders.
The themes of our high-level meetings this week are well and truly intertwined. Issues from addressing a climate emergency to providing rights-based universal health coverage and calling for increased resources to fast track collective action, underpinned by a desire for a peaceful and secure world, are the pillars of the SAMOA Pathway, the blueprint for the sustainable development of small island developing States.
As a Pacific island leader, today my main message will again be, as it has consistently been for the past 21 consecutive years that I have attended the general debate in this Hall, on climate change — the embodiment of Samoa’s realities, aspirations and priority policy concern now and well into the future.
When SIDS first told the world that their coastlines were eroding, the sea level was rising and climate change was humanly induced, some Member States scorned the notion and did not take our concerns seriously. Instead, they wanted scientific evidence to back up our claim, probably as a cover to stall and frustrate our resolve. Yet when the world’s top scientists — including some of their own nationals — scientifically validated our concerns, including in the report of the Intergovernmental Panel on Climate Change on the imperative of keeping global warming below 1.5 °C, some countries refused to accept the evidence and continue to use every opportunity to discredit such reports.
Science has spoken. The message is loud and clear. We cannot use it selectively or only when it suits a specific agenda. Climate change is real. Climate change is here. It is having an impact on us with far greater frequency and severity. It is a security risk of far greater proportions than many people are willing to admit. Sadly, it could lead to the demise of some sovereign nations that are low-lying atolls and small island States. There is a misguided notion that portrays climate change as a concern only of the small island developing States; nothing could be further from the truth. Climate change crosses borders uninvited and does not discriminate by size or economic status. It has an impact on every country, although it affects some — such as small island developing States — more extensively than others, owing to their particular and unique vulnerabilities.
Times are changing. The world has witnessed epic occurrences of horrific natural disasters in recent times, on a scale unprecedented in the 74-year history of our Organization. Tsunamis, tornadoes, hurricanes, earthquakes, flooding, bush fires and droughts have resulted in the loss of countless lives and untold suffering, setting back the development of some countries by years. Climate change will impact all of us sooner or later. Climate change is a global problem requiring a decisive response from the world community. It should unite rather than divide us. The challenges posed by and solutions to climate change are already common knowledge, yet we have failed to deliver the ambitious global actions that are necessary to address the root causes of climate change through compromise. We must accept basic climate logic. We need to shift the focus in the climate change relationship from a donor-victim to a partnership approach. Owing to the universality of climate change, partnerships should provide the impetus to finding solutions in a decisive manner.
Apportioning blame for past wrongs will not restore our environment to its early, pristine state. Our focus should always be on today and tomorrow, and not on yesterday and what should have been. Entrenched positions that are devoid of today’s realities and in pursuit of unrelated agendas do not have a role in our collective effort. No one should stay detached from and unconcerned by our common plight. We must work together with a sense of urgency and commitment in order to address climate change now. It should not be the science alone that recommends what we should do, but also our conscience and the political will to follow through.
The United Nations remains our last and best hope to provide the political will and commitment necessary to turn the tide against climate change. Nations in leadership roles are called to account in doing the right thing for our global family. We want leaders who view the world as a single constituency in which everyone must work together within the limits of their capacity and capability to be part of the total solution. Leadership is calling. True leaders should lead from the front, all the time. The cooperation of every country will be necessary if we are to win the climate change battle.
We must be innovative and listen to the voices of our young people. Their voices ring of boldness, passion and honesty. Their advocacy is untainted by ulterior motives or hidden agendas. They are determined to do the heavy lifting and prepared to go the extra mile in order to ensure that we do not irreversibly ruin the future of the planet that rightly belongs to them. They deserve nothing less.
Samoa is thankful to the United Nations for the vital role it has played during our journey as a mandated territory and independent State. As a small island State with no defence force and an unarmed police service, our membership of the United Nations is grounded on the promise of peace, the rule of law, equality and justice, which the United Nations offers to all of its States Members. The dynamics of the new global agenda continue to test the resolve of our Organization. Unity for the common good is needed now more than ever so that nations and peoples can live in peace and advance towards a common prosperity. Only through cooperation and multilateral joint effort can we hope to guarantee human rights, achieve peace and security and effectively pursue sustainable development. The United Nations remains uniquely suited to the pursuit and coordination of global initiatives to attain those objectives, including efforts for poverty eradication, quality education, climate action and inclusion, as highlighted in the theme of this year’s session.
The Secretary-General’s visit to the Pacific this year was timely, given his leadership in calling for ambitious and transformational climate action. The visit allowed him to see and experience first-hand the scale of the challenges facing Pacific small island countries, and we commend his determination to share the messages of the Pacific peoples through the recently concluded Climate Action Summit. The Secretariat and agencies of the United Nations are key partners for the blue Pacific continent in addressing some of our regional priorities, such as climate change, resilience, oceans, fisheries, gender equality, human rights, SIDS and the 2030 Agenda for Sustainable Development.
The Pacific Resilience Facility is a game-changing regional initiative for the blue Pacific and its peoples. Its key purpose is to provide predictable, sustainable, accessible and accountable grant funding for disaster-risk preparedness to ensure that Pacific communities are safe and resilient. It fills a critical financing gap in the Pacific, as the Facility focuses on small-scale and low-quantum disaster-risk preparedness projects that are not widely supported or financed by major development partners, including multilateral development banks. It also complements the existing priorities and efforts of national Governments and development partners in building the resilience of Pacific countries and communities. There is room for support from the international community. Furthermore, during this week we have heard of the importance of deepening dialogue to find solutions to the challenges of the practice of de-risking, considered to be an existential threat to small island States by putting them at risk of losing access to the global financial system and by enhancing vulnerability.
We welcome the recommendation for the establishment of a United Nations multi-country office in the northern Pacific. That is an important delivery of the promise for better engagement, presence and United Nations system support for the Pacific region. It is also a tangible contribution to some of the asks of the SAMOA Pathway.
On the United Nations development system reform, we welcome the support extended to the United Nations Resident Coordinators in their new role, with real additional human resources on the ground to implement other aspects of the reform. The United Nations should deliver as one, both in rhetoric and in practice, to avoid duplication of responsibilities and a clear definition of roles against diminishing resources. We hope that the Resident Coordinator reform will provide a harmonized, effective and efficient response to the priority needs of Member States. Close collaboration with the Pacific regional organizations is critical.
I wish to re-emphasize the importance of the multi-country office based in Samoa given our firm commitment to the partnership with the United Nations and our confidence in what we can also contribute to the United Nations agenda for Samoa’s people, as well as for the Pacific, SIDS and the United Nations family.
Development, security and human rights are mutually reinforcing pillars of the United Nations. Equal progress on all three fronts should be the norm, not the exception. As the Secretary-General rightly put it during his opening statement this week, every measure to uphold human rights helps to deliver sustainable development and peace (see A/74/PV.3).
The sector-wide approach that Samoa has adopted in implementing the Sustainable Development Goals (SDGs) allows us to enforce the three pillars of sustainable development. That will be an important part of our preparations for our second voluntary national review in 2020 given our commitment to adopting a human rights approach to the implementation of the SDGs. Aligning the reporting and implementation of the Sustainable Development Goals and the SAMOA Pathway with the Universal Periodic Review under the Human Rights Council and the other human rights conventions will be a challenge. However, this will not be insurmountable. If successful, it will be an important development in meeting our international obligations and in utilizing our limited resources efficiently.
We believe in embracing inclusiveness and ensuring citizens’ rights to development, including through the proper engagement of the key vulnerable groups, such as women, girls, children, the elderly and persons with disabilities. Transparency and accountability are also crucial to the implementation process. In Samoa, our audit office has therefore recently prepared a performance audit of the preparedness for the implementation of the Sustainable Development Goals for our country. Building on synergies and addressing gaps to ensure better prioritization will definitely help to galvanize support for implementing the SDGs, thereby addressing poverty eradication, supporting quality education, mobilizing climate action and leading to more effective inclusion.
In addition to the climate crisis, we see continued conflicts, rising terrorism, disrupted peace processes, mass displacements, trade wars and growing tensions worldwide. Even our usually peaceful Pacific region was not spared from the reaches of terrorism, as witnessed in the Christchurch terrorist attacks. No country can win the war against terrorism on its own and only by pooling our resources and working collaboratively do we stand a chance of defeating that senseless menace.
We continue to look to the United Nations to bring Member States together to be part of the solution to make it an agent of change and an assurance of hope during these challenging times. All contributions matter and are very important. We take pride in our police peacekeepers deployed to the Sudan and South Sudan, including our active engagement in the disarmament agenda. We continue to advocate for respect for the rule of law and we recently co-hosted the women, peace and security summit for the Pacific. That was to support the promotion and implementation of Security Council resolution 1325 (2000), on the United Nations women and peace and security agenda. The Pacific highlighted the importance of heeding the call of the Pacific Islands Forum leaders to ensure that traditional and cultural norms be acknowledged and considered as an underpinning imperative of all security initiatives under the regional security plan.
In addition, we hosted the second Pacific Islands round table on international humanitarian law, which looked at ways to promote the principles of the Geneva Conventions, as well as encouraging the region to ratify key weapons treaties, such as the Treaty on the Prohibition of Nuclear Weapons and the Arms Trade Treaty.
This year we ratified the Convention against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment, bringing to six the number of core human rights conventions to which we are a State party. We are endeavouring to meet our commitment to ratifying all nine core human rights conventions before our next Universal Periodic Review and will continue to advocate for the importance of our Samoan culture and the role of the churches in promoting human rights for all in Samoa.
Let me conclude by again referring to the SAMOA Pathway, with which I started my address. I am very pleased that five years since its adoption through resolution 69/15, there has been positive progress and concrete developments in terms of not only the United Nations system response to SIDS issues but also the dedicated attention of the international community to SIDS priorities. While there is still more to be done, I am confident that, in the spirit of genuine and durable partnerships, exciting developments are taking place to further assist SIDS in the realization of the Sustainable Development Goals, as encapsulated in the SAMOA Pathway.
